Citation Nr: 1613937	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  12-18 147	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the rating for the service-connected seborrheic dermatitis was properly reduced from 60 percent to 30 percent disabling, effective on June 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1989 to June 2009, when she retired.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that reduced the disability evaluation for service-connected seborrheic dermatitis from 60 to 30 percent, effective June 1, 2011.  

In February 2016, a hearing was held at the Board before the undersigned.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of this electronic record. 


FINDINGS OF FACT

1.  In a November 2009 rating action, service connection was granted for seborrheic capitis; a 60 percent evaluation was assigned, effective July 1, 2009.

2.  A November 2010 rating decision proposed to reduce the disability evaluation for seborrheic dermatitis to zero percent. 

3.  In a March 2011 rating action, the evaluation for seborrheic dermatitis was reduced to 30 percent, effective June 1, 2011.

4.  The reduction of the rating from 60 to 30 percent was not proper because the evidence does not show an improvement in the Veteran's service-connected seborrheic dermatitis.


CONCLUSION OF LAW

The requirements for restoration of a 60 percent rating for the service-connected seborrheic dermatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Even assuming that the VCAA is applicable to a rating reduction case (which is not an application for benefits filed by the Veteran, and which has its own set of procedural due process requirements), in this case, the Board is restoring the Veteran's 60 percent evaluation for the skin disability; the Board is granting in full the benefit (restoration of 60 percent rating) sought on appeal.  Accordingly, assuming, without deciding, that the VCAA applies, or that any error was committed with respect to either the duty to notify or the duty to assist in relation to the seborrheic dermatitis rating restoration claim, such error was harmless and will not be further discussed.

II.  The Merits of the Claim

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  A veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the disability rating for the seborrheic dermatitis disability were properly carried out by the RO.  In November 2010, the RO notified the Veteran of the proposed rating reduction, setting forth all material facts and reasons for the reductions.  At that time the RO instructed the Veteran to submit within 60 days any additional evidence to show that her rating should not be reduced, and to request a predetermination hearing if desired.  The Veteran did not request a predetermination hearing regarding the reduction and she was afforded a VA medical examination in February 2011.  The RO took final action to reduce the disability rating in a March 2011 rating decision, effective June 1, 2011.  The RO informed the Veteran of this decision by letter dated March 29, 2011.

The remaining issue is whether the reduction was proper based on the evidence then of record.  The regulations pertaining to the reduction of a disability rating are contained in 38 C.F.R. § 3.344.  The Veteran's 60 percent rating for her seborrheic dermatitis was assigned by a prior rating action of the RO, effective from July 1, 2009, and remained in effect until May 31, 2011, a period of less than five years.  Where, as here, a disability rating has been in effect for less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  

A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).  The evidence must reflect an actual change in a veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13. 

Turning to the medical evidence of record, the Veteran underwent a VA pre-discharge medical examination in March 2009; her medical records were not available for review.  The Veteran reported symptoms of itching, scaling, flaking and crusting.  She reported that she was not treated during the previous year.

In a November 2009 rating action, service connection was granted for seborrheic capitis.  Based on the March 2009 VA pre-discharge medical examination findings of a scaly scalp with crusted excrescences and dyschromic changes of the upper forehead at the hairline resulting in greater than 40 percent of the exposed affected areas being involved, a 60 percent evaluation was assigned, effective from July 1, 2009.

The Veteran underwent another VA medical examination in February 2011; the examiner reviewed the Veteran's medical records.  The examiner stated that, since 2009, the dermatitis had spread to the forehead, eyebrows and both sides of the nose.  On physical examination, there was hyperpigmentation at the top of the forehead and loss of pigmentation in the nasolabial folds.  The examiner found that the percentage of exposed areas affected was between 20 percent and 40 percent.

The evidence of record includes medical records from VA, private and military medical care providers.  A May 2011 letter from a provider at the Keener Army Medical Clinic states that the Veteran had been treated for two years for seborrheic dermatitis and that the condition had caused scarring of the scalp, behind the ears, at the hairline, on the forehead, on the eyebrows, on the nose and on the upper lip.  It was noted that the Veteran had been prescribed several medications for the treatment of the skin condition.  A June 2012 letter from a private dermatologist states that the Veteran had been treated for seborrheic dermatitis for two years and that her face was 50 percent affected by the condition with 100 percent of her scalp being affected.

The Veteran contends that this reduction was improper and that she is entitled to the 60 percent evaluation.  She testified at her February 2016 Board hearing that she continued to suffer from seborrheic dermatitis and that her symptoms had worsened since her separation from service.  She further testified that when she was first was rated in 2009, the area affected was just her scalp and that after 2009, the condition started to spread downward towards her mouth.  She said that she did not understand why she was reduced because her condition had gotten worse with more than forty percent of her face affected.

In a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemyer at 277 (1992).

At the time of the reduction, the Veteran's service-connected seborrheic dermatitis was rated under 38 C.F.R. § 4.118, Diagnostic Code 7806, which provides rating criteria for dermatitis or eczema.  At that time, a 30 percent disability rating was assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas was affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during a twelve month period.  The maximum 60 percent disability rating was assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas was affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during a twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

The Board notes that the Veteran is competent to report that she has experienced seborrheic dermatitis since her separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Veteran's testimony presented at her February 2016 Board hearing goes to the question of whether her skin disability symptoms have shown improvement since the November 2009 rating action.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, supra, at 1336. 

After considering the pertinent medical history, as detailed above, the Board finds that the RO's March 2011 rating action to reduce the Veteran's disability evaluation for her seborrheic dermatitis disability from 60 percent to 30 percent was improper.  When viewed in total, the evidence of record does not clearly warrant the conclusion that sustained improvement has been demonstrated for the Veteran's service-connected seborrheic dermatitis.  While the evidence does show a disagreement between the March 2009 VA examiner and the February 2011 VA examiner as to the estimate of the percentage of exposed areas affected, the medical evidence is clear that the skin condition had gotten progressively worse since 2009, and affected more exposed areas of the Veteran's face and head.

The medical evidence of record that was used by the RO as the basis for the reduction does not show improvement in the Veteran's skin disability.  That evidence shows that the Veteran's seborrheic dermatitis had spread and covered more surface area than it did in March 2009.  The 60 percent evaluation was reduced to 30 percent solely on the estimation of the February 2011 examiner that the affected areas were less than 40 percent of the exposed areas and without regard for the examiner's statements that the course of the condition was progressive and that the condition had spread to other areas of the Veteran's head and face.  Because the records show that the Veteran's seborrheic dermatitis was arguably worse, the Board cannot find that there is any basis in these records to conclude that the Veteran had attained improvement in her service-connected skin disability.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Under these circumstances, where the evidence is against a finding that the Veteran's service-connected seborrheic dermatitis had undergone actual improvement, the Board finds that the evidence of record at the time of the March 2011 rating decision did not support reduction of the 60 percent evaluation assigned for the service-connected seborrheic dermatitis.


ORDER

The rating reduction was not proper; restoration of a 60 percent rating for the service-connected seborrheic dermatitis is granted, effective June 1, 2011.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


